SULLIVAN, Judge
(concurring in part):
Trial counsel profferred the following reason for permitting this government expert to sit at the counsel table:
TC: Your Honor, Doctor Jain is an independent expert, not employed or associated with Compuchem in any way. His expertise.. .he is an expert in the field of toxicology and I intend to offer him as such today in court. Doctor Fyfe will be testifying about what occurred at Compuchem, how the test is run at Compuchem. Doctor Jain will later be offered, during his testimony, as to evidence of whether or not these procedures, these particular procedures by Compuchem, are those that are generally accepted in the scientific community. It would be very difficult for the government to reiterate the testimony of Doctor Fyfe in the form of a hypothetical question and ask whether or not these procedures that.. .are those that are generally accepted in the scientific community.
# * # * # #
TC: In addition, Your Honor, it is a very very complex subject in which few of us have any experience. Doctor Jain has been employed to aid me in understanding and presenting that evidence to the panel and the court-martial.
The military judge accepted this explanation, stating:
MJ: Very well, I will permit Doctor Jain to sit at counsel table as I find that, from your offer or your summarization of the testimony from Doctor Fyfe and the complexities of these matters, it would be helpful to the trier of fact to have the doctor sit there and listen to what Doctor Fyfe is going to say or testify to and then be able to testify when it becomes his turn.
I agree that the military judge did not abuse his discretion in permitting this expert witness to remain in the courtroom. United States v. Croom, 24 MJ 373 (CMA 1987). However, to the extent the majority opinion suggests a broader rule, I disagree.